DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumatsu [4473349].
With respect to claims 1-4, Kumatsu discloses: 
{cl. 1}  A burner tip apparatus comprising: a shield housing (2, 6) having a mixing chamber (within 6) therein and a longitudinally extending outer wall which surrounds the mixing chamber; a gas fuel spud (8) having a fuel port positioned to discharge a gas fuel into a rearward longitudinal end of the mixing chamber: a lateral base wall (3) of the shield housing at a rearward longitudinal end of the mixing chamber, the lateral base wall having a central opening (4) provided therethrough; a lateral flame stabilization ring (13) of the shield housing at a forward longitudinal end of the mixing chamber, the flame stabilization ring having a discharge opening for the mixing chamber provided therethrough; and a flame diverter (11) on a forward longitudinal end of the shield housing [see FIG 4, col 2, line 60-col 3, line 62].
{cl. 2} The burner tip apparatus of claim 1 further comprising a plurality of outer openings (5) formed through the lateral base wall of the shield housing around the central opening of the lateral base wall [see FIG 4].
{cl. 3} The burner tip apparatus of claim 2 wherein the outer openings formed through the lateral base wall of the shield housing are smaller than the central opening of the lateral base wall [see FIG 4].
{cl. 4} The burner tip apparatus of claim 1 wherein the fuel port of the gas fuel spud is positioned rearwardly of the central opening of the lateral base wall of the shield housing and is oriented to discharge a gas fuel stream into the mixing chamber through the central opening of the lateral base wall [see FIG 5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumatsu [4473349], further in view Hopkins [3548592].
Regarding claim 6, Kumatsu discloses the invention as substantially claimed, however does not disclose the relief holes as further claimed. Hopkins makes up for these deficiencies by teaching: 
{cl. 6} The burner tip apparatus of claim I further comprising a plurality of combustion expansion relief openings (5) formed through the longitudinally extending outer wall of the shield housing in a rearward portion of the mixing chamber [see FIG 1, col 2, line 21-49]. It would have been obvious at the time of filing the invention to modify the invention of Kumatsu with the teachings of Hopkins because Hopkins provides openings in an outer wall of a combustion space in order to provide thorough mixing of fuel and air for efficient combustion.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumatsu [4473349], further in view of Bosetti [5984673].
Regarding claims 7-12, Kumatsu discloses the invention as substantially claimed, however does not disclose the specific flame diverter structure as claimed. Bosetti makes up for these deficiencies by teaching:
{cl. 7} The burner tip apparatus of claim 1 wherein the flame diverter (15) comprises: a lateral end wall (17) at a forward longitudinal end of the flame diverter and a lateral side opening [see FIG 2].
{cl. 8} The burner tip apparatus of claim 7 wherein: the flame diverter comprises a longitudinally extending side wall; the longitudinally extending side wall of the flame diverter has a semicircular lateral cross-sectional shape which extends from a first arc end point to a second arc end point; and the lateral side opening of the flame diverter extends from the first arc end point to the second arc end point [see FIG 6].
{cl. 9} The burner tip apparatus of claim 8 wherein the semicircular lateral cross-sectional shape of the side wall of the flame diverter is an are in a range of from 120 to 270' which extends from the first arc end point to the second are end point [see FIG 6].
{cl. 10} The burner tip apparatus of claim 9 wherein the semicircular lateral cross-sectional shape of the side wall of the flame diverter is an arc of about 180' which extends from the first are end point to the second are end point [see FIG 6].
{cl. 11} The burner tip apparatus of claim 9 wherein the lateral end wall of the flame diverter is a solid, circular end wall on a forward end of the longitudinally extending side wall of the flame diverter [see FIGs 5 and 6].
{cl. 12} The burner tip apparatus of claim 11, wherein the lateral side opening of the flame diverter extends longitudinally from the lateral flame stabilization ring at the forward end of the mixing chamber to the solid, circular end wall of the flame diverter [col 3, line 19-col 4, line 37]. It would have been obvious at the time of filing the invention to modify the invention of Kumatsu with the teachings of Bosetti because Bosetti provides a known construction of a burner tip deflector that allows for a flame to project in its intended direction.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumatsu [4473349], further in view Stuttaford et al [6675581].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins [3548592], further in view of Bosetti [5984673].
With respect to claim 15, Hopkins discloses: A method of operating a burner tip apparatus comprising the steps of: a) discharging a gas fuel into a rearward longitudinal end of a mixing chamber (at 12) of the burner tip apparatus, the mixing chamber having a lateral base wall at the rearward longitudinal end of the mixing chamber and the lateral base wall having at least a central opening formed therethrough (the base wall and opening both at collar 11); b) using a flow momentum of the gas fuel discharged in step (a) to draw a sub- stoichiometric amount of air, or other oxygen-containing gas, through at least the central opening of the lateral base wall to form a sub-stoichiometric, fuel rich mixture of the air, or other oxygen-containing gas, and the gas fuel in the mixing chamber [col 3, line 40-53] c) discharging the sub-stoichiometric mixture of the air, or other oxygen-containing gas, and the gas fuel through a stabilization ring at a forward longitudinal end of the mixing chamber to form a reduced pressure area outside of the forward longitudinal end of the mixing chamber which stabilizes a lame of the burner tip apparatus, the flame having an initial sub-stoichiometric combustion region in which a first portion of the gas fuel of the sub-stoichiometric mixture of the air, or other oxygen- containing gas, and the gas fuel is burned [col 2, line 66-col 3, line 26]; Hopkins, however does not disclose step (d) of the method. 
Bosetti makes up for these deficiencies by teaching: and (d) diverting the flame laterally outward into a stream or body of air or other oxygen- containing gas to form a fuel lean combustion region in which a remaining portion of the gas fuel is combusted [col 3, line 25-col 4, line 49]. It would have been obvious at the time of filing the invention to modify the invention of Hopkins with the teachings of Bosetti because Bosetti provides a flame deflector to direct the flame in an intended direction to allow for even heating.
Allowable Subject Matter
Claim 5, 14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, do not teach the exact flow area as claimed, the dimension taught by the prior art teach ports with a smaller flow area, e.g. Hu et al [20090294421] discloses a diameter of .05-.3mm, however the area resulted is significantly less. Regarding claims 16-21, the limitations have similarities with previously rejected claims, however the art applied, e.g. Kumatsu, does not teach the sub-stoichiometric air supply, and therefore could not be reasonably applied to show obviousness to Hopkins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hancock et al [3439997] is considered pertinent art when considering the shroud 8 [see FIGs 10 and 11] as an equivalent to the deflector as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/15/2022